DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alyssa Eckerley on 08/30/2021.
The application has been amended as follows: 
Cancel claims 9-17.
Amend claim 18:
In lines 15-16, “a first diameter” is changed to “a first inner diameter”.
In line 28, “a first measurement” is changed to “a first pressure measurement”.
In line 29, “a second measurement” is changed to “a second pressure measurement”.
Amend claim 26:
In line 19, “the first end” is changed to “a first end”.
In lines 19-20, “the second end” is changed to “a second end”.
In line 22, “said portion” is changed to “said portion of the diametrically controlled portion”.
In line 23, “said portion” is changed to “said portion of the diametrically controlled portion”.
Amend claim 27:

REASONS FOR ALLOWANCE
Claims 18 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 18, the prior art of record fails to teach or render obvious a method for treating portal hypertension comprising the steps of deploying an endoprosthesis from a fist diametrical dimension to a second enlarged diametrical dimension, and further providing a diametric adjust of the endoprosthesis in situ to a further adjusted diameter, wherein diametrically expanding the diametrically controlled portion of the endoprosthesis reduces a pressure gradient between the portal vein and the systemic venous circulation, the pressure gradient determined by taking a first pressure measurement near the first end of the endoprosthesis and a second pressure measurement near the second end of the endoprosthesis, in combination with the remaining limitations of the claim. The closest prior art is Armstrong (US 2002/0198588) in view of Vonesh (US 2001/0053929) which disclose the limitations of claim 18, but are silent regarding the method comprising taking a first pressure measurement near the first end of the endoprosthesis and a second pressure measurement near the second end of the endoprosthesis to determine the pressure gradient in situ. Applicant’s arguments, see pages 7-8, filed on 08/23/2021 regarding the previous rejection of claim 18 under 35 USC 103 are persuasive. Regarding claim 26, the prior art of record fails to teach or render obvious a method for treating portal hypertension comprising the steps of deploying an endoprosthesis from a fist diametrical dimension to a second enlarged diametrical dimension, and further taking a pressure measurement to determine a pressure gradient resulting from the shunt formed by the endoprosthesis between the portal vein and the systemic venous circulation at least 24 hours after formation of the shunt, wherein taking at least one pressure measurement includes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771